Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 1 of 47 Page ID #:592




          EXHIBIT A
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 2 of 47 Page ID #:593
                                                                                 1


     1                         UNITED STATES DISTRICT COURT

     2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

     3              HONORABLE JOHN F. WALTER, U.S. DISTRICT JUDGE

     4

     5   UNITED STATES OF AMERICA,                  )
                                                    )
     6               PLAINTIFF,                     )       CASE NO.
                                                    )
     7               vs.                            )       CR 19-00761-JFW
                                                    )
     8   ZOULIN CAI,                                )
                                                    )       PAGES 1 TO 46
     9               DEFENDANT.                     )
                                                    )
    10

    11

    12

    13                         REPORTER'S TRANSCRIPT OF
                      EX PARTE APPLICATION BY VIDEO CONFERENCING
    14                        WEDNESDAY, AUGUST 12, 2020
                                      8:34 A.M.
    15                         LOS ANGELES, CALIFORNIA

    16

    17

    18

    19

    20

    21

    22
              ________________________________________________________
    23
                           MIRANDA ALGORRI, CSR 12743, RPR, CRR
    24                       FEDERAL       OFFICIAL     COURT   REPORTER
                             350    WEST    1ST   STREET,   SUITE   4455
    25                        LOS    ANGELES,      CALIFORNIA     90012
                                MIRANDAALGORRI@GMAIL.COM
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 3 of 47 Page ID #:594
                                                                                 2


     1                           APPEARANCES OF COUNSEL:

     2

     3   FOR THE PLAINTIFF:

     4         NICOLA T. HANNA
               UNITED STATES ATTORNEY
     5         BY: VICTORIA DEGTYAREVA
               BY: JULIA CHOE
     6         Assistant United States Attorneys
               United States Courthouse
     7         312 North Spring Street
               Los Angeles, California 90012
     8

     9   FOR THE DEFENDANT:
         (Defendant appearing by video)
    10
               SPERTUS LANDES & UMHOFER, LLP
    11         BY: SAMUEL A. JOSEPHS
               BY: CHRISTA CULVER WASSERMAN
    12         1990 South Bundy Drive
               Suite 705
    13         Los Angeles, California 90025

    14
         Also present by video:
    15
               Dorothy Li
    16         Sunny Johnston
               Mandarin Interpreters
    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 4 of 47 Page ID #:595
                                                                                       3


     1           LOS ANGELES, CALIFORNIA; WEDNESDAY, AUGUST 12, 2020

     2                                    8:34 A.M.

     3                                       ---

     4

     5                    THE CLERK:    CR 19-761(A)-JFW, United States of

     6   America versus Zoulin Cai.

     7                    Counsel, please state your appearances.

     8                    MS. DEGTYAREVA:    Good morning, Your Honor.       This

     9   is Victoria Degtyareva and Julia Choe on behalf of the

    10   Government.

    11                    MR. JOSEPHS:    Good morning, Your Honor.      This is

    12   Sam Josephs and Christa Culver-Wasserman on behalf of Mr. Cai

    13   who is appearing via video conference.

    14                    THE COURT:    And he is being assisted by a

    15   Mandarin interpreter.      And if that interpreter would please

    16   announce his or her appearance.

    17                    Where is she?

    18                    THE INTERPRETER:     Good morning, Your Honor.         The

    19   interpreter is here, and we have two Mandarin interpreters this

    20   morning.    My name is Dorothy Li, and my oath is with the Court.

    21   The other interpreter's name is Sunny Johnston.

    22                    THE COURT:    Would you spell that second name for

    23   the court reporter?

    24                    THE INTERPRETER:     Of course.   It's S-u-n-n-y

    25   J-o-h-n-s-t-o-n.
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 5 of 47 Page ID #:596
                                                                                 4


     1                    THE COURT:    Where is Mr. Antony?

     2                    MS. DEGTYAREVA:    Your Honor, Mr. Antony was

     3   unable to join us this morning, so Ms. Choe and I are

     4   representing the Government.

     5                    THE COURT:    Okay.   This matter is on the Court's

     6   calendar for a hearing on the Government's ex parte application

     7   for an order to continue the trial date and pretrial deadlines.

     8   It was filed on August 6th, and it appears as docket No. 134.

     9   On August 7th, the defendant filed his opposition to the

    10   ex parte application.      That appears as docket No. 135.       On

    11   August 10th the Government filed a reply which appears as

    12   docket No. 139.

    13                    In the ex parte application, the Government seeks

    14   an order continuing the trial from its current date of

    15   August 25th of 2020 to October 27 of 2020 and an order

    16   continuing the pretrial deadlines that have been set by the

    17   various orders of the Court.

    18                    I will first hear argument and rule on the

    19   ex parte application, and then I will rule on the second part

    20   of the ex parte application which is the request to continue

    21   various pretrial deadlines.

    22                    The defendant, as I indicated, filed an

    23   opposition to the ex parte application and specifically points

    24   out that the trial date that is suggested or proposed by the

    25   Government of October 27th is not acceptable due to the medical
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 6 of 47 Page ID #:597
                                                                                  5


     1   leave for Mr. Josephs's co-counsel Ms. Wasserman and requests a

     2   trial date of late September, specifically September 29th.

     3                    So Mr. Josephs, I will hear from you.        I really

     4   don't have any choice in the matter based upon the general

     5   order that was issued on -- just recently.         I can never keep

     6   track of the general order numbers.        It was General Order 20-09

     7   which was filed on August 6th of 2020.         And in that general

     8   order, the Court has indicated that, until further notice, no

     9   jury trials will be conducted in criminal cases.          That order

    10   superseded General Order 20-08 which had contemplated that

    11   hopefully the Court was going to conclude phase two and move to

    12   a phase three which is the resumption of jury trials.           That

    13   resumption of jury trials date was a date that was to be

    14   implemented at a future date from the date of the entry of

    15   General Order 20-08 which is May 28th of 2020.

    16                    So let me hear from you, Mr. Josephs, if you have

    17   anything that you wish to add to your opposition.

    18                    MR. JOSEPHS:    Thank you, Your Honor.      I do just

    19   briefly.    I know that the Court has read all the papers, and I

    20   understand that the Court is in a very difficult predicament

    21   with the general order.      I do though think that the general

    22   order is not specific to our case, and I do think that there

    23   are factors relevant to cases individually that the Court must

    24   consider in granting ends-of-justice exclusion.

    25                    We understand that Judge Carter has decided to
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 7 of 47 Page ID #:598
                                                                                  6


     1   proceed with jury trials as at least one court in the district

     2   has decided to issue jury summons despite the general order.            I

     3   completely understand that that places the Court in a difficult

     4   position, but I guess our request to the Court is, given the

     5   fact that all the factors that we talked about in our papers

     6   and especially the fact that Mr. Cai is detained and the fact

     7   the parties are ready proceed on the current date, that we

     8   would be asking the Court to make an exception to the general

     9   order and to issue jury summons to find a jury pool, if not by

    10   the August 25th date, because I understand that jury summons

    11   may have been called back, to a date in the near future within

    12   a couple weeks of that August 25th date.

    13                    So, Your Honor, I just don't think that the

    14   general order -- while it suspended jury trials across the

    15   court, there are still factors that each Court needs to

    16   consider.    And I think Judge Carter at least has decided in his

    17   court that juries can be summoned.

    18                    THE COURT:    It's going to be interesting to see

    19   how he is going to accomplish that.        I was unaware that that

    20   was his -- that he was taking that position.          I don't have any

    21   reason to doubt what you say.       Judge Carter may have his own

    22   specific case in mind, but I'm unaware of those circumstances.

    23                    In any event, unless you have anything else, I'm

    24   prepared to rule.

    25                    MR. JOSEPHS:    It's not on the trial date issue,
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 8 of 47 Page ID #:599
                                                                                 7


     1   Your Honor, unless the Court wants to get into other potential

     2   dates if the Court were to vacate the August 25th date.           But on

     3   the vacating of the August 25th date itself, I have no other

     4   points.

     5                    THE COURT:    All right.    Then the Court makes the

     6   following ruling:

     7                    The Indictment in this case was filed on

     8   December 17th, 2019, and the defendant first appeared before a

     9   judicial officer of the court on December 19th, 2019.           The

    10   Speedy Trial Act originally required the trial to commence on

    11   or before February 27th of 2020.        This case was originally set

    12   for trial on February 11 of 2020.

    13                    At the status conference on January 16th of 2020,

    14   the defendant requested a continuance of the February 11th

    15   trial date to October 13th of 2020.         The Court did not approve

    16   defendant's request but advised counsel that it would consider

    17   a trial date of August 25th of 2020.         The parties then filed a

    18   stipulation to continue the trial from February 11th to the

    19   current trial date of August 25th and a proposed order which

    20   the Court signed and filed on February 4th.          In that order, the

    21   Court found that the time from February 11th to August 25th was

    22   excluded in calculating or computing the time under the Speedy

    23   Trial Act.

    24                    As counsel has indicated, the defendant is

    25   currently detained.      The Government has filed a First
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 9 of 47 Page ID #:600
                                                                                    8


     1   Superseding Indictment on July 17, 2020.

     2                    With respect to the Speedy Trial Act, the act

     3   generally requires a trial to begin within 70 days of

     4   indictment or initial appearance, whichever occurs later, and

     5   entitles the defendant to dismissal of the charges if that

     6   deadline is not met.      The Speedy Trial Act, specifically

     7   18 United States Code Section --

     8                    THE INTERPRETER:     Your Honor, I'm so sorry.         This

     9   is the Mandarin interpreter.       Can you slow down a little bit?

    10                    THE COURT:    Yes.

    11                    The Speedy Trial Act Section 3161(h)(7)(A),

    12   however, permits a Court to grant a continuance on the basis of

    13   its findings that the ends of justice served by taking such

    14   action outweigh the best interest of the public and the

    15   defendant in a speedy trial.       The Court must set forth in the

    16   record of the case, either orally or in writing, its reasons

    17   for finding that the ends of justice served by granting of such

    18   continuance outweigh the best interests of the public and the

    19   defendant in a speedy trial.

    20                    Speedy Trial Act sets forth the following

    21   non-exclusive list of factors that Courts must consider in

    22   determining whether to grant an ends-of-justice continuance:

    23                    First, whether the failure to grant such a

    24   continuance in the proceeding would be likely to make a

    25   continuation of such proceeding impossible or result in a
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 10 of 47 Page ID #:601
                                                                                  9


      1   miscarriage of justice;

      2                   Two, whether the case is so unusual or so complex

      3   due to the number of defendants, the nature of the prosecution,

      4   or the existence of novel questions of fact or law that it is

      5   unreasonable to expect adequate preparation for pretrial

      6   proceedings or for the trial itself within the time limits

      7   established by this section;

      8                   Three, whether in a case in which arrest precedes

      9   indictment, delay in the filing of the indictment is caused

    10    because the arrest occurs at a time such that it is

    11    unreasonable to expect a return and filing of the indictment

    12    within the period specified in Section 3161(b), or because the

    13    facts upon which the grand jury must base its determination are

    14    unusual or complex; and,

    15                    Four, whether the failure to grant such a

    16    continuance in a case which, taken as a whole, is not so

    17    unusual or so complex as to fall within clause (ii) would deny

    18    the defendant reasonable time to obtain counsel, would

    19    unreasonably deny the defendant or Government continuity of

    20    counsel, or would deny counsel for the defendant or the

    21    attorney for the Government the reasonable time necessary for

    22    effective preparation taking into account the exercise of due

    23    diligence.

    24                    The Speedy Trial Act prohibits an end-of-justice

    25    continuance because of general congestion of the Court's
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 11 of 47 Page ID #:602
                                                                                  10


      1   calendar or lack of diligent preparation or failure to obtain

      2   available witnesses on the part of the attorney for the

      3   Government.

      4                   As the Court stated in United States versus

      5   Kemprud, K-e-m-p-r-u-d, 2020 WL 2128583 -- and I'm quoting --

      6   "Although the Speedy Trial Act does not directly address

      7   continuances stemming from pandemics, national disasters or

      8   other emergencies, this Court has discretion to order a

      9   continuance in such circumstances."        That was the end of the

    10    quote.

    11                    For example, in Furlow, F-u-r-l-o-w, versus

    12    United States at 644 F.2d 764, the 9th Circuit affirmed a

    13    continuance -- an ends-of-justice continuance following the

    14    Mount Saint Helens eruption.       And the 5th Circuit in

    15    United States versus Scott at 245 Fed.Appx. 391 recognized that

    16    Hurricane Katrina related continuances served the ends of

    17    justice.

    18                    In considering a Covid-19 ends-of-justice

    19    continuance, the Court in United States versus Smith at

    20    2020 WL 2541713 found the following nonstatutory factors to be

    21    relevant:

    22                    One, whether the defendant was detained pending

    23    trial;

    24                    Whether Covid-19 is present in the facility where

    25    the defendant is detained and, if so, whether the defendant
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 12 of 47 Page ID #:603
                                                                                  11


      1   belongs to a population that is particularly susceptible to the

      2   virus;

      3                   Three, whether the Court can safely conduct a

      4   jury trial;

      5                   Four, whether the defendant has invoked his

      6   speedy trial rights since the case's inception;

      7                   Five, how long the defendant has been detained;

      8                   Six, whether the defendant is charged with a

      9   violent crime or has a history of violent crimes;

    10                    Seven, whether the defendant was denied bail

    11    solely because of risk of nonappearance; and,

    12                    Eight, whether there is a specific reason to

    13    suspect recidivism if charges are dismissed.

    14                    In this case, the Court concludes that the ends

    15    of justice served by a continuance outweigh the best interests

    16    of the public and the defendant in a speedy trial.          The

    17    Government has correctly characterized the various

    18    Central District of California General Orders 20-02, -03, -05,

    19    and -09 and the orders of the chief judge 20-042, 20-043,

    20    20-78, and 20-80 as well as the California and Los Angeles

    21    emergency orders.

    22                    As is most relevant to the Court's determination,

    23    on August 6th of 2020 -- and I'm quoting -- "In order to

    24    protect the public health and in order to reduce the size of

    25    public gatherings and reduce unnecessary travel, the Court
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 13 of 47 Page ID #:604
                                                                                   12


      1   entered General Order 20-09 which closed all courthouses in the

      2   Central District until further notice due to the recent surge

      3   in Coronavirus cases.     In General Order 20-09, the Court

      4   suspended all jury trials in civil and criminal cases until

      5   further notice."

      6                   With respect to the suspension of criminal jury

      7   trials, the full court made the following findings in paragraph

      8   6A of the general order -- and I'm quoting -- "The Center for

      9   Disease Control and Prevention has warned that in coming months

    10    most of the U.S. population will be exposed to this virus.              The

    11    Covid-19 rates of infection, hospitalization, and deaths have

    12    significantly increased in the Central District in the last

    13    30 days such that holding jury trials substantially increases

    14    the chances of transmitting the Coronavirus.         The Court

    15    concludes that conducting jury trials would also likely place

    16    prospective jurors, defendants, attorneys, and court personnel

    17    at unnecessary risk.     Therefore, the Court finds that

    18    suspending criminal jury trials in the Central District of

    19    California because of the increase in reported Covid-19

    20    infections, hospitalizations, and deaths serves the ends of

    21    justice and outweigh the interests of the public and the

    22    defendants in a speedy trial."       And that is the end of the

    23    quote from paragraph 6A.

    24                    Although General Order 20-09 addresses

    25    district-wide health concerns, this Court must still make
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 14 of 47 Page ID #:605
                                                                                  13


      1   on-the-record findings that justify its finding in this case

      2   that the ends of justice served by the granting of such

      3   continuance outweigh the best interests of the public and the

      4   defendant in a speedy trial.

      5                   In this case, the Court finds that conducting a

      6   jury trial in this case on August 25th would likely place

      7   prospective jurors, the defendant, attorneys and court

      8   personnel at unnecessary risk.       When the Court last checked,

      9   which was on August 10th, Los Angeles County, for example, had

    10    a cumulative total of over 210,000 Covid-19 cases.          The 14-day

    11    rolling average is approximately 2,477 new cases per day which

    12    is up approximately 19.7 from the two weeks prior.          The 14-day

    13    rolling average for deaths is 44 deaths per day which is up

    14    over 14 percent from the two weeks prior.

    15                    Moreover, in light of General Order 20-09, it is

    16    impossible, even if the Court were to conclude it was

    17    appropriate, for the Court to select and empanel a jury on the

    18    current scheduled trial date of August 25th.         Indeed, the jury

    19    summons that were issued in anticipation of the phase three

    20    reopening in August were vacated.       No new jury summons have

    21    gone out and will not go out until the Court makes a

    22    determination that it is safe to empanel a jury.          As such,

    23    there will be no pool from which the Court could select a jury

    24    on August 25th, 2020.

    25                    And even if the Court somehow could issue jury
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 15 of 47 Page ID #:606
                                                                                  14


      1   summons to prospective jurors, which it cannot, it is unlikely

      2   that the Court could even obtain or maintain an adequate number

      3   of jurors given the danger to those prospective jurors' health

      4   and the inability of a significant number of those jurors to

      5   obtain childcare given the closure of the public schools in

      6   Los Angeles and as demonstrated by the responses that the Court

      7   received to the jury summons that had gone out that are now --

      8   that have now been vacated.

      9                   Moreover, in addition to the public health

    10    concerns cited by General Order 20-09, an ends-of-justice

    11    continuance is particularly appropriate in this case because

    12    the trial involves a large number of witnesses.          The Government

    13    estimates that it will call approximately two dozen witnesses

    14    in its case in chief and a significant number of those

    15    witnesses must travel, thus putting themselves and others at

    16    risk if they come to court at this stage of the pandemic.

    17                    More specifically, the Government intends to call

    18    several expert witnesses to testify about the alleged

    19    counterfeit products at issue in this case, and four of those

    20    witnesses are located in either Northern California or in other

    21    states and would have to travel to Los Angeles for trial.           The

    22    Government also intends to call lay victim witnesses who

    23    purchased the counterfeit products from the defendant and his

    24    co-conspirators.     Some of those witnesses are located on the

    25    East Coast and would also have to travel by air to testify at
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 16 of 47 Page ID #:607
                                                                                  15


      1   trial.

      2                   Based upon the defendant's opposition -- and the

      3   Court recognizes that Judge Burns in the Southern District

      4   has -- is in the process of conducting a short two-day --

      5   two-to-three-day civil jury trial this week in the Southern

      6   District of California.      The Court, however, finds the

      7   circumstances of San Diego County and the Southern District of

      8   California are dramatically different from the dangerous

      9   conditions currently present in Los Angeles County and other

    10    regions served by the Central District.        In the last seven

    11    days, the Los Angeles County had approximately 166 cases per

    12    100,000 in population whereas San Diego had about half that

    13    many.

    14                    As to Judge Carter and his announced intention, I

    15    have no information other than what Mr. Josephs just indicated,

    16    but I find it highly doubtful that Judge Carter is intending to

    17    violate the general order issued by the Court, but that remains

    18    to be seen.

    19                    The Court recognizes that the defendant has been

    20    detained pending trial and is extremely sympathetic to

    21    defendant's interest in a speedy trial.        For that reason, the

    22    Court intends to give this matter priority, and this matter

    23    will be the first criminal trial to be tried as soon as the

    24    Court resumes jury trials.

    25                    Moreover, this is not a case where the defendant
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 17 of 47 Page ID #:608
                                                                                  16


      1   has invoked his speedy trial rights from the outset of the

      2   case.   Rather, counsel, after his client had already been

      3   ordered detained, requested a trial date of October 13, 2020,

      4   just two weeks before the Government's current proposed trial

      5   date.   And because the Court would not approve such a long

      6   continuance, the defendant ultimately agreed to continue the

      7   trial date from February 11th to August 25th of 2020.

      8                    Finally, the Court has also considered whether

      9   Covid-19 is present in the facility where the defendant is

    10    detained and, if so, whether the defendant belongs to a

    11    population that is particularly susceptible to the virus.

    12    Defendant is approximately 29 years old, and there is no

    13    evidence that he presents a heightened risk for serious

    14    complications from Covid-19.

    15                     Moreover, the MDC in Los Angeles has, to date,

    16    managed the pandemic extremely well.        According to the BOP

    17    website, which I checked on August 11th of 2020, there are

    18    currently no inmates with an active Covid-19 infection and two

    19    staff members.    There have been four inmates and four staff

    20    members who have recovered.      No inmate and no staff members

    21    have fortunately died as a result of the virus.

    22                     The Court does not take its decision lightly in

    23    weighing defendant's and the public's strong interest in a

    24    speedy trial.    However, after carefully weighing all of the

    25    factors, the Court finds that the ends of justice served by the
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 18 of 47 Page ID #:609
                                                                                  17


      1   granting of a continuance outweigh the best interests of the

      2   public and the defendant in a speedy trial.

      3                   That concludes the ruling.       I think it's

      4   appropriate to defer talking about the trial date until we talk

      5   about the -- and I rule on the Government's request for

      6   continuance of the various pretrial dates.

      7                   Mr. Josephs, what's your view on that?

      8                   MR. JOSEPHS:    Well, Your Honor, our view is that

      9   nothing about --

    10                    THE COURT:    Only the view with respect to why

    11    wait and talk about a trial date, not about the pretrial

    12    deadline extension.

    13                    MR. JOSEPHS:    Well, Your Honor, I guess that's

    14    fine with us although I do think that the trial date issue in

    15    some respects depends on what the Court is going to do with the

    16    pretrial deadlines.     I'm fine with that, Your Honor.       We can

    17    talk about the pretrial deadline issue.

    18                    THE COURT:    Okay.   Then I will turn to the second

    19    part of the ex parte application.       In the Government's ex parte

    20    application, the Government also seeks an extension of the

    21    various pretrial deadlines based on any new trial date.

    22    Specifically, the Government seeks an extension of deadlines

    23    for the translations that it seeks to introduce in trial which

    24    deadline expired on July 30th of 2020; a supplemental or

    25    amended pretrial exhibit list, which deadline was on August 3rd
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 19 of 47 Page ID #:610
                                                                                    18


      1   of 2020; the joint pretrial exhibit stipulation, the deadline

      2   of which is today; the Government's pretrial witness list, the

      3   deadline is this Friday; and the defendant's response sometime

      4   early next week; the motion in limine deadline which passed on

      5   August 10th of 2020; the various other pretrial deadlines

      6   specified in the Court's Criminal Trial Order including the

      7   pretrial and jury instructions which is calculated and the

      8   deadlines are set based upon the current trial date of

      9   August 25th.

    10                    THE INTERPRETER:      Your Honor, I'm so sorry.      This

    11    is the Mandarin interpreter.       We need to switch interpreter

    12    right now.

    13                    THE COURT:    Okay.

    14                    THE INTERPRETER:      Give us three seconds.      Okay.

    15                    THE COURT:    Take your time.

    16                    THE INTERPRETER:      Okay.   Thank you.

    17                    THE INTERPRETER:      Good morning, Your Honor.      This

    18    is the second interpreter Sunny Johnston.

    19                    THE COURT:    All right.      We're prepared to

    20    proceed.

    21                    I don't intend -- I can tell you at the outset,

    22    how the Government addresses this issue, I don't intend to

    23    continue any of the pretrial dates.        I believe the Government

    24    has disingenuously claimed that, in the intervening months

    25    between the current pretrial deadlines and any new trial date,
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 20 of 47 Page ID #:611
                                                                                  19


      1   both the Government and defense's understanding of the evidence

      2   is likely to change which could significantly alter the

      3   presentation of the evidence at trial and thus, for example,

      4   the exhibits that are presented.

      5                   I just disagree, and I also disagree with the way

      6   that the Government has handled the discovery in this case.

      7   The Government at the status conference in January, January 16

      8   of 2020, represented to the Court in response to my question

      9   after we were talking about the status of discovery that it was

    10    close to being prepared for trial.        I don't see any reason why

    11    this case cannot be prepared based upon the current deadlines

    12    so that, as jury trials resume, this case can immediately go

    13    forward.

    14                    As I mentioned in my ruling on the speedy trial,

    15    the defendant is detained, and I intend to give priority to

    16    this case, and it's going to be the first of the many cases

    17    that will go to trial.      This has been my practice in terms of

    18    preparing cases for trial in both civil and criminal cases.             We

    19    had hoped that phase three would permit us to try cases at the

    20    end of August, but unfortunately that's changed.

    21                    The problem I have with the Government's approach

    22    to this case -- did we lose somebody?

    23                    THE INTERPRETER:      One second.   The defendant's

    24    screen disappeared, so he's calling staff to help him.

    25                    THE COURT:    Okay.   Can the defendant hear the
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 21 of 47 Page ID #:612
                                                                                  20


      1   Court?   Is the interpreter there?

      2                   THE INTERPRETER:     Yes, I can.

      3                   THE COURT:    Are you in communication with the

      4   defendant?

      5                   THE INTERPRETER:     Yes, Your Honor.     He's waiting

      6   for someone to help him.

      7                   THE COURT:    Well, what does that mean?       Can he

      8   hear what you are saying without the video?

      9                   THE DEFENDANT:     Yes, I can.

    10                    THE COURT:    Mr. Josephs, do you have any

    11    objection to proceeding as long as the defendant can hear the

    12    proceedings rather than --

    13                    MR. JOSEPHS:    No, Your Honor.     I think she just

    14    needs to mute her phone.      But, no, Your Honor.

    15                    THE COURT:    All right.    So if the interpreter

    16    will put her phone on mute, and then we can proceed.

    17                    Let me ask the interpreter, if there is any point

    18    in time where -- let me just explain to the interpreter the

    19    defendant's counsel has agreed that we can proceed with the

    20    hearing so long as the defendant can hear the proceedings, and

    21    it is not necessary that his -- that he -- that he can see the

    22    proceedings, just hear.      So if at any point in time -- I ask

    23    the interpreter -- the defendant can no longer hear the

    24    proceedings or the interpreter can no longer hear the

    25    proceedings, please interrupt me.
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 22 of 47 Page ID #:613
                                                                                  21


      1                    Does the interpreter understand that?

      2                    THE INTERPRETER:     Yes, Your Honor, I do.

      3                    THE COURT:   Okay.    Thank you very much.

      4                    I actually don't know where I was.       I have a

      5   fundamental -- first of all, I'm not going to continue these

      6   pretrial deadlines.     And as I indicated, I had a fundamental

      7   problem with the Government's approach to these -- to the

      8   discovery and these deadlines.        Instead of just simply

      9   complying with the deadlines set by the Court, the Government

    10    in its various filings raised the specter or the issue,

    11    especially in the -- in connection with the pretrial exhibit

    12    list that it was -- it provided the exhibits to Mr. Josephs,

    13    but then in an accompanying e-mail took the position that they

    14    were somehow reserving some rights which was totally

    15    inappropriate.    It then was in an e-mail of August 3rd of 2020

    16    when the Government produces its exhibit list that they

    17    reserved the right to supplement the list and will move to

    18    continue the date.

    19                     Then that generated a request for a status

    20    conference with respect to the exhibits by Mr. Josephs, and

    21    then the Government opposing that indicated that it would not

    22    seek to add any trial exhibits, and I issued an order that the

    23    Government would not be allowed to add any trial exhibits

    24    without a showing of good cause.

    25                     In addition, it appears that the Government has
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 23 of 47 Page ID #:614
                                                                                  22


      1   been in some fashion lying in wait for the -- what it believed

      2   to be a continuance of the trial.       I suspect that one of the

      3   issues was the Government's failure to produce all of the

      4   translations that were supposed to be produced by July 30th of

      5   2020.   And the Government admits in its reply brief in

      6   connection with the ex parte application that -- it's not the

      7   reply brief but in their ex parte application that they did not

      8   produce those translations.

      9                   A more fundamental problem I have is that the

    10    Government, if it was going to seek to extend these dates or if

    11    the -- for example, the July 30th date was not going to be --

    12    there was some reason that they couldn't comply with that date,

    13    it certainly could have sought leave from the Court.          The

    14    Government prosecutor sent an e-mail to Shannon on July 27th

    15    indicating his understanding that the Executive Committee voted

    16    on new criteria for a tiered reopening and cancelling existing

    17    jury summons and that the full court was going to vote on that

    18    matter.   How the Government was privy to that information is

    19    beyond me, but in any event, it is set forth in that -- in the

    20    e-mail.   The Government indicated that it would move the

    21    ex parte and hope to resolve the numerous pretrial deadlines in

    22    the next few weeks.     That was on July 27th.      Shannon, the

    23    courtroom deputy, responded on July 28th the Government should

    24    go ahead and file its ex parte application.

    25                    The ex parte application was not filed until
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 24 of 47 Page ID #:615
                                                                                  23


      1   August 6th of 2020.     So in the meantime, it appears that the --

      2   not appears but the Government has conceded that the

      3   July 30th, 2020, date for the translations was not met, and now

      4   under the guise of a continuance of the August 25th trial date,

      5   they seek a revival of a deadline that has already expired.

      6                   So I just have a fundamental problem with the

      7   Government's approach.      This reference to being frozen in trial

      8   strategy and trial strategies and witnesses change, I just

      9   don't see that.    This is a relatively simple case.        The

    10    defendant is -- has been in large part simply charged with the

    11    sales of counterfeit batteries, and of course we have the money

    12    laundering charge.     The case hasn't changed any from the date

    13    it was investigated through the many hearings that we have had,

    14    and I don't know why the Government continues to advance this

    15    theme that trial strategy may change.        Obviously trial strategy

    16    may change as we get closer to trial, but there is no reason

    17    why the Government could not comply with the various --

    18    unequivocally comply with the various deadlines set by the

    19    Court.

    20                    Obviously if there is some issue that comes up,

    21    the remedy is to seek an ex parte application directed to that

    22    specific issue rather than simply hoping that, when the

    23    Court -- if the Court issued a general order continuing the

    24    trial, that somehow these dates were going to magically be

    25    modified.
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 25 of 47 Page ID #:616
                                                                                   24


      1                   The purpose of sending out the amended Criminal

      2   Trial Order in setting these dates is to pretry the case and --

      3                   (Video dropped.)

      4                   THE COURT:    -- to pretry the case in order to

      5   eliminate as many issues so that the trial can proceed without

      6   having to -- the interpreter knows that if she can't hear me --

      7   can the interpreter still hear me?

      8                   THE INTERPRETER:      Yes, Your Honor.    I can hear

      9   you just fine, but I do not see anyone.        I just see myself like

    10    everybody.

    11                    THE COURT:    Right.    But we have agreed that the

    12    video is not the most -- we are going to proceed without video

    13    as long as everybody can hear me and hear each other.           We are

    14    going to proceed that way.

    15                    So, again, I want to remind the interpreter that,

    16    if you cannot hear the Court or any counsel, to please

    17    interrupt the proceedings so we can figure out how to

    18    reestablish the contact.      Is that okay with the interpreter?

    19                    THE INTERPRETER:      Yes, Your Honor.    I understand.

    20                    THE COURT:    Okay.    So obviously what I intend to

    21    do is to resolve as many issues as possible.         And even in this

    22    case, as we approached an August 25th deadline and it appeared

    23    that the trial date would be continued, in my view, there is

    24    absolutely no reason why counsel can't continue to comply with

    25    these deadlines so we can eliminate, to the extent possible,
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 26 of 47 Page ID #:617
                                                                                  25


      1   certain of the issues that will make the trial go more

      2   smoothly.

      3                    As I indicated, I don't want to be redundant.          I

      4   just simply don't understand the Government, if it is

      5   complying -- on the one hand, the Government says it is

      6   complying with the deadlines and has produced all the pretrial

      7   exhibits and on the other hand in an e-mail says it is

      8   reserving its rights.     There is no reservation of rights.        You

      9   either comply -- if in the future an issue comes up, obviously

    10    on both sides, the defendant and the Government, that requires

    11    an additional exhibit, certainly the removal of exhibits

    12    doesn't present that much of a problem.        But if there is a new

    13    exhibit, the Government and the defense can come into court on

    14    an ex parte application and make a -- the required showing, and

    15    then I can make a ruling.      But why the Government continues to

    16    on the one hand say we complied and on the other hand say that

    17    we reserve our rights has been an absolute mystery to me.

    18                     So whoever wants to address that issue, I will

    19    hear from you.

    20                     MS. DEGTYAREVA:    Yes, Your Honor.     This is

    21    Victoria Degtyareva.     Ms. Choe and I also lost video, but we

    22    can hear what is going on.      We just can't see anything.        And we

    23    are fine proceeding in that manner.

    24                     With regard to the Court's comments, I think

    25    perhaps we were at fault I think in our communications and our
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 27 of 47 Page ID #:618
                                                                                  26


      1   comment with regard to reservations of rights was aimed at our

      2   biggest concern --

      3                   THE COURT:    Let me stop you here.      Get closer to

      4   whatever you are speaking into because your voice is not clear.

      5   And slow down for the interpreter.

      6                   MS. DEGTYAREVA:     Is this better?

      7                   THE COURT:    That is much better.

      8                   MS. DEGTYAREVA:     Okay.

      9                   THE COURT:    So you were talking about how the

    10    Government was --

    11                    MS. DEGTYAREVA:     On our end, I think we could

    12    have made more clear in communications why we wanted to reserve

    13    some rights with regard to the exhibits.         Our biggest concern

    14    and the biggest motivating factor in filing the ex parte

    15    application regarding the pretrial deadlines is that we believe

    16    it is likely that many -- not many but at least some number of

    17    the witnesses may change depending on Covid concerns and the

    18    situation whenever the new trial date occurs.         So we have one

    19    potential -- we would have one potential witness who is not for

    20    Covid who is abroad, and that witness was not able to travel

    21    for an August 25th trial date.       It is impossible to say right

    22    now when that witness would be able to travel or if that

    23    witness would be able to travel for our new date.

    24                    Similarly, we have several victim witnesses who

    25    are out of -- so in the current exhibit list we provided, we
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 28 of 47 Page ID #:619
                                                                                   27


      1   included exhibits related to the two victims who told us they

      2   were comfortable traveling.      There were other victims who said

      3   they were not comfortable, and we did not want to put them in a

      4   position of issuing a subpoena and forcing them to risk their

      5   health and travel.     So we decided not to include them.

      6                   THE COURT:    So what does that have to do with

      7   simply providing a pretrial exhibit stipulation which includes

      8   all of the exhibits that, whether the witness could be there or

      9   not be there, the Government intended to rely on.          Then the

    10    defense has those exhibits.      To the extent that the two victims

    11    don't feel comfortable traveling and you have to remove those

    12    exhibits, that is one thing.       But at least the defense then

    13    knows that those exhibits are there and there is a potential

    14    that those exhibits may be offered by the Government.

    15                    I still don't understand this reservation issue.

    16    It's the same in every case where I issue an exhibit

    17    stipulation.    The work is done on the exhibits.        And then as we

    18    get closer to trial, if stipulations, for example, are entered

    19    into, certain of the exhibits fall off the exhibit list.           But

    20    reserving at this point in time smacks to me -- and I know that

    21    Mr. Josephs raised this in his request for a status

    22    conference -- that somehow the Government has exhibits that are

    23    going to be sprung on the defense at a later point in time.

    24                    That is what you create by this nonsense of

    25    frozen trial strategy, reserving exhibits, reserving issues.
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 29 of 47 Page ID #:620
                                                                                  28


      1   The Government should just simply be forthright, produce

      2   everything, comply with the Court's deadlines.         To the extent

      3   that there are issues that arise with the exhibits or the

      4   witnesses at a later point in time, the Government knows how to

      5   file an ex parte application or a motion to present to the

      6   Court whatever issues have arisen.         And then just simply

      7   when -- your co-counsel writes to Shannon saying, oh, we

      8   understand the Court is going to continue the trial because it

      9   is for X, Y, and Z, we intend to file an ex parte application,

    10    the defendant opposes it, then Shannon writes back and says, go

    11    ahead and file it.     You don't file it.     Instead, you let the --

    12    what really drives this I think is the deadline for the

    13    translations which the Government let go by on July 30th.

    14                    MS. DEGTYAREVA:     Your Honor, with regard to the

    15    translations, we did receive from the translation service

    16    additional translations which we will produce to the defense

    17    pursuant to our discovery obligations.         However -- and I

    18    understand the Court will not let us introduce new translations

    19    past the deadline.     But even if the Court were to let us, we

    20    actually would not seek to introduce any translations.

    21                    THE COURT:     Your voice is -- your voice is not

    22    clear.   So you are going to have to get closer.

    23                    MS. DEGTYAREVA:     One moment.    Let me see if I can

    24    fix this.    Is that better?

    25                    THE COURT:     Go ahead.    Give it a try.
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 30 of 47 Page ID #:621
                                                                                   29


      1                   MS. DEGTYAREVA:     Okay.   So with regard to the

      2   translations, there will be -- we will produce additional

      3   translations to the defense pursuant to our discovery

      4   obligations.    However, even if the Court were to allow us to

      5   use new translations -- and I understand the Court will not

      6   allow us to do so -- there are no translations that we would

      7   have intended to use at trial.       So the translations really are

      8   not at issue for us.     In other words, even if all the pretrial

      9   deadlines were continued, we would not seek to add any

    10    additional translations.

    11                    THE COURT:    So if the pretrial -- if the

    12    July 30th date had been extended, how many additional

    13    translations would the Government have been seeking to use at

    14    trial?

    15                    MS. DEGTYAREVA:     None, Your Honor.     We --

    16                    THE COURT:    Then, again, I just don't understand

    17    your approach to the discovery in this case.

    18                    MS. DEGTYAREVA:     Your Honor, we did receive

    19    additional translations which, again, we will produce.            But

    20    none of those translations are ones that we would seek to

    21    introduce at trial even if the deadline had not passed.           So our

    22    main concern is the potential that witnesses would change.              In

    23    the exhibit list that we provided -- and maybe this was not the

    24    way that the Court would have wanted us to do it.          But in the

    25    exhibit list we provided, we included only those exhibits that
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 31 of 47 Page ID #:622
                                                                                  30


      1   we intended to introduce should trial go forward on

      2   August 25th.    So we included the witnesses that indicated that

      3   they were able to travel for an August 25th trial date.

      4                    At this point we don't know if trial is continued

      5   to October or to March as defense is requesting.          We simply

      6   don't know which of those victim witnesses would be able to

      7   travel.

      8                    THE COURT:   So you list them all, you list all of

      9   the exhibits, and you put an asterisk that may or may not

    10    testify, may or may not be offered based upon availability

    11    during -- due to the Covid-19 virus.        Then everybody knows what

    12    is out there.    It's done by the deadline.       Mr. Josephs knows

    13    that, okay, we have two, three, four victims, two of which may

    14    or may not testify.     We have these exhibits.      I need to look at

    15    these exhibits and figure out what they are in the event that

    16    the victims are able to testify.

    17                     MS. DEGTYAREVA:    Your Honor, we didn't take that

    18    approach because we were certain that for an August 25th trial

    19    date, apart from the two victims we listed, no other victim

    20    would testify.    So for that trial date, we were certain that --

    21    we didn't feel it was appropriate to include additional

    22    exhibits that we knew we would not introduce on August 25th.

    23                     THE COURT:   All right.    As I indicated, it is not

    24    my intention to continue any of the pretrial dates.

    25                     MS. DEGTYAREVA:    Your Honor, for clarification,
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 32 of 47 Page ID #:623
                                                                                  31


      1   if it does turn out that the -- some of the victim witnesses or

      2   the expert who is located abroad, if they had to change for

      3   Covid-related reasons or if they have life reasons that prevent

      4   them from being able to travel or let others travel, may we

      5   file an ex parte application to seek to establish good cause to

      6   change exhibits or witnesses based on those types of travel

      7   restrictions or health concern related changes?

      8                   THE COURT:    Well, are you talking about the

      9   Toshiba employees based in Japan?

    10                    MS. DEGTYAREVA:     The Toshiba employee as well as

    11    certain victims who are located out of state who told us for

    12    August 25th they did not feel comfortable traveling but who may

    13    be able to travel for a later date.

    14                    THE COURT:    You can go ahead and file an ex parte

    15    application, and I will take a look at it.         But I'm going to

    16    tell you you will have an uphill battle with respect to

    17    demonstrating good cause as a result of the way you approached

    18    this.   To me it is just -- common sense dictates that you put

    19    everybody on the list, put all the exhibits on the list, and as

    20    I said, use asterisks to indicate may or may not be -- may or

    21    may not be called depending upon the circumstances.          Then

    22    everything is out there.      Mr. Josephs knows exactly what he's

    23    dealing with, and from his standpoint, more and more of the

    24    witnesses won't be available.

    25                    Now you're in a situation where you have to
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 33 of 47 Page ID #:624
                                                                                   32


      1   demonstrate good cause, and obviously there's going to be an

      2   opposition to those ex parte applications.         But the Government

      3   can file whatever it wants to be -- whatever it wants to file

      4   and raise whatever issues it wants to raise, and I will rule on

      5   those issues.

      6                   So I don't intend to change, and I will go

      7   through these deadlines because there are some deadlines that I

      8   think are appropriately changed based upon the new trial date.

      9   But I don't intend to change any of -- the translation deadline

    10    which, as I indicated, we discussed expired on July 30th, the

    11    Government's pretrial exhibit list which expired on

    12    August 3rd, the motions in limine August 10th.         And I take it

    13    the Government, since it didn't file any motions in limine,

    14    doesn't have any motions in limine it intended to file.

    15                    MS. DEGTYAREVA:     That's right, Your Honor.      The

    16    Government does not intend to file or didn't intend to file any

    17    motions in limine.

    18                    THE COURT:    Okay.   And the joint pretrial exhibit

    19    stipulation which is due today I'm not going to change.           The

    20    Government's witness list is due on August 14th.          There will be

    21    no change.    The 404(b) evidence requirement under the Criminal

    22    Trial Order of August 14th, there is no change.          The

    23    defendant's response to the Government's witness list August

    24    17th, there is no change.

    25                    I will change the jury instructions and verdict
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 34 of 47 Page ID #:625
                                                                                  33


      1   form and the trial brief.      I don't see any reason to require

      2   those to be prepared again.      My goal is to eliminate witness

      3   and exhibit and evidentiary issues.        So those two deadlines

      4   will change, and they will now be set for eight days before the

      5   new trial date that we establish today.

      6                   The Government's witness list -- I have two dates

      7   for the witness list.     The amended trial order had one, and

      8   there was another one which was closer to trial on August 18th.

      9   That will remain.     The exhibit list for trial of August 18th

    10    will remain.    The expert offers of proof August 18th will

    11    remain.   I don't need any agreed statement of the case until

    12    five days before the new trial date.        And the hearing on the

    13    motions in limine will not change except for August 21st.

    14                    Mr. Josephs, I will hear from you, but first let

    15    me -- I guess there is an issue that I want to raise with

    16    respect to these motions in limine that you filed.

    17                    On August 10th the defendant filed his Motions in

    18    Limine Nos. 1, 2, and 3.      This appears as docket No. 137.

    19    However, the defendant failed to comply with the Court's

    20    Criminal Trial Order because the defendant filed all of his

    21    motions in one document.      The Criminal Trial Order at page 8

    22    specifically requires counsel to prepare a separate

    23    sequentially-numbered joint motion in limine.         In addition, the

    24    defendant, in connection with the motions in limine, violated

    25    the Court's order with respect to exhibits that was issued on
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 35 of 47 Page ID #:626
                                                                                  34


      1   July 7th, docket No. 115, in which the Court ordered counsel to

      2   prepare a table of contents for each document that was attached

      3   or referred to an exhibit.

      4                   So I don't know what happened, Mr. Josephs, but

      5   why didn't you comply with the Court's Criminal Trial Order?

      6                   MR. JOSEPHS:    Your Honor, with respect to the

      7   first issue, I thought the way that the Court wanted the joint

      8   motion was to have each motion in limine separately -- the

      9   defense's position, the Government's position afterwards and

    10    those to be sequential in the motion.        I apologize.    I did not

    11    understand that the Court wanted a separate pleading for each

    12    motion in limine.

    13                    THE COURT:    A separate sequentially-numbered

    14    joint motion.    I don't know how that could be any clearer.

    15                    MR. JOSEPHS:    Well, we listed it all in a joint

    16    motion sequentially numbered in the joint motion.          So,

    17    Your Honor --

    18                    THE COURT:    All that does is mean that I -- when

    19    these exhibits come in, I'm going to have a stack of exhibits

    20    that are two feet high and the purpose of -- maybe it is not

    21    artfully worded, but the purpose of paragraph 8 -- and I have

    22    never had anybody file motions in limine in this fashion, both

    23    civil and criminal cases.      They're separate freestanding

    24    motions with separate freestanding exhibits so I have each of

    25    them before me so it makes it easier for the Court to go
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 36 of 47 Page ID #:627
                                                                                  35


      1   through the various motions.

      2                   I'm not going to impose any sanction, but I'm

      3   going to tell you or ask you or order you to refile the motions

      4   as separate motions on or before August 13th.         Each motion in

      5   limine should be on its separate document, should only include

      6   the exhibits relevant to that motion in limine, and most

      7   importantly, include a table of contents for those exhibits.

      8                   And I don't know, given the courthouse is closed,

      9   how counsel are providing the Court with courtesy copies.           Are

    10    you still able to deliver courtesy copies?

    11                    MR. JOSEPHS:    We are, yes.     We have been

    12    FedEx'ing them to the Court.

    13                    THE COURT:    FedEx but not by hand delivery.

    14                    MR. JOSEPHS:    Correct.

    15                    THE COURT:    That is fine.    I just need those

    16    because I obviously have to prepare for the hearing.

    17                    As long as we are talking about the motions in

    18    limine, I quickly walked through each of the motions in limine,

    19    and I'm certainly not prepared to rule on them or any of them.

    20    I would be interested in your view in terms of why consumer

    21    complaints are not relevant to show that the defendant was a

    22    member of the charged conspiracy and that they go to his

    23    knowledge that the batteries that he was selling to customers

    24    were not genuine and that they had various defects based upon

    25    the returns and the customer complaints.
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 37 of 47 Page ID #:628
                                                                                  36


      1                    It seems to me that evidence is terribly relevant

      2   to establish which I assume is going to be part of a defense in

      3   this case.    The defendant didn't have the requisite knowledge

      4   or intent.    When you have customers returning batteries, it

      5   seems to me that it is highly relevant to whether or not the

      6   defendant knew that his -- that that which he was selling were

      7   not genuine.

      8                    MR. JOSEPHS:   Your Honor, there is certainly an

      9   issue with whether our client had knowledge of the returns from

    10    the consumers.    I think that is a separate issue.        We don't --

    11    we don't have an objection overall to consumers testifying.             It

    12    is just certain testimony from those consumers.          And if the

    13    Government is prepared to put on evidence from experts in terms

    14    of the alleged counterfeit nature of the products themselves

    15    and to have consumers get up on the stand and testify that this

    16    battery was counterfeit for the reasons that the consumers are

    17    expected to say, number one, calls for some expert opinion on

    18    behalf of the consumers that the Government is going to be

    19    offering from other witnesses, and I think it is prejudicial

    20    given that there is not a materiality element to the

    21    counterfeit charges.

    22                     So it's -- the main reason for those witnesses is

    23    to -- for the Government to establish whether these batteries

    24    were, in fact, counterfeit.      And there are other witnesses that

    25    will directly address that issue that we have been provided
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 38 of 47 Page ID #:629
                                                                                  37


      1   notice on.

      2                   THE COURT:    Well, I can't imagine how any of

      3   these victims are going to be able to testify -- and let me ask

      4   the Government -- that the particular battery that they

      5   received was not genuine.      I assume the best the consumer can

      6   testify to is it was represented to me to be an X, Y, Z

      7   manufactured battery and had a URL label on it and, when I used

      8   the battery, it either didn't work or exploded and then I sent

      9   it back.   Isn't that the sum total of what these consumers or

    10    victims -- alleged victims are going to be able to testify to?

    11                    MS. DEGTYAREVA:     Yes, Your Honor.     They can

    12    testify to that, and they can also testify that, when they

    13    looked at the label on the battery, it was different from, for

    14    example, a label or a battery that had come with the original

    15    product.   So not that -- they can't testify that it was

    16    counterfeit, but they can say they noted differences or

    17    inaccuracies on the labels.

    18                    THE COURT:    Okay.    All right.   It sounds to me

    19    like --

    20                    THE INTERPRETER:      Your Honor, the interpreter

    21    needs to switch.     Can you just hold for one second?

    22                    THE COURT:    Sure.    Take your time.

    23                    THE INTERPRETER:      Thank you.

    24                    THE INTERPRETER:      Okay, Your Honor.    We can begin

    25    now.   Thank you.
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 39 of 47 Page ID #:630
                                                                                   38


      1                   THE COURT:    All right.    Thank you very much.

      2                   Motion in Limine No. 2, this seeks to exclude the

      3   various notices.     One of the things it seeks to exclude are the

      4   notices of seizure.     Again, I don't see how those notices are

      5   hearsay.   They are not going to be offered by the Government,

      6   as I understand it, to prove the fact of those seizures.           But

      7   as in most instances, it's simply to give notice or, more

      8   importantly, direct evidence of the defendant's knowledge,

      9   again, which I assume is going to be an issue in this case,

    10    that the defendant had been advised for years that these

    11    shipments contained products that were subject to seizure by

    12    the Government.

    13                    Why isn't that relevant to his knowledge?

    14                    MR. JOSEPHS:    Your Honor, I do think the hearsay

    15    issue is a significant one.      There are cases that we cited in

    16    our motion that talk about the notice -- when notice is being

    17    offered or when the document is being offered for a notice or a

    18    knowledge purpose but that notice or knowledge is entirely

    19    dependent upon the truth of the statements in the documents

    20    that you can't get around the hearsay issue in the document by

    21    just offering it for a purported different reason.

    22                    So the documents themselves talk about the

    23    seizures being because the batteries are allegedly counterfeit.

    24    You have a CVP witness that would be on the stand testifying.

    25    I think, again, it was because these batteries were
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 40 of 47 Page ID #:631
                                                                                  39


      1   counterfeit.     And the truth of that statement is what the

      2   knowledge is based on, what the purported notice is based on.

      3   So it is still hearsay.

      4                    THE COURT:   All right.    I don't want to debate

      5   it.   I understand your position.      You will have an uphill

      6   battle on that.

      7                    In any event, Motion in Limine No. 3 seeks to

      8   exclude trial Exhibits 370 to 382, and these are all the

      9   financial documents.     Why would the Government not be able to

    10    offer those documents in connection -- there is a money

    11    laundering charge in this case.

    12                     MR. JOSEPHS:   Absolutely, Your Honor.      And there

    13    are a multitude of financial documents that the Government is

    14    going to offer.    So this is a tiny, tiny subset of the

    15    financial documents that appear in the exhibit list.          The

    16    documents at issue in the motion talks about overall revenue

    17    that was generated by the company and nothing that goes

    18    directly to money laundering charges which of course is about

    19    specific sales, whether those sales were then -- the proceeds

    20    of or represent the proceeds of illegal activity, and then

    21    whether those sales were transferred to different accounts that

    22    went to China.    Those are the subject of the money laundering

    23    charges, and the Government has other exhibits that it will

    24    show those transfers.

    25                     These documents simply show that the company did
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 41 of 47 Page ID #:632
                                                                                  40


      1   $24 million in sales overall, "X" number of dollars each year.

      2   And I think just the sheer volume is prejudicial and is a 401,

      3   403 issue for the jury.

      4                   THE COURT:    Okay.   I will certainly -- at least

      5   now I have a thumbnail of what the arguments are.

      6                   All right.    So I don't have anything else other

      7   than the selection of a trial date.        I don't see -- given the

      8   lead time -- Mr. Josephs, let me ask you where did you get the

      9   information about what Judge Carter has announced he is going

    10    to be doing?

    11                    MR. JOSEPHS:    Through former colleagues at the

    12    Federal Public Defender's Office, Your Honor, that were in

    13    Judge Carter's courtroom.

    14                    THE COURT:    And this is -- go ahead.

    15                    MR. JOSEPHS:    I understood that Judge Carter had

    16    a hearing I believe it was yesterday in which he told the

    17    parties that had a trial date set in front of him that he was

    18    going to be issuing jury summons despite the general order.

    19    That's the only information that I have.

    20                    I was going to ask the Court obviously, as we are

    21    getting into this trial date issue now, whether the Court would

    22    inquire as to -- with Judge Carter as to what his plans may be.

    23    Obviously we want to stay in this courtroom.         We very much want

    24    to stay in this courtroom.      But if there is issues that prevent

    25    us from having a trial date that will allow both myself and
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 42 of 47 Page ID #:633
                                                                                  41


      1   Ms. Wasserman to try the case, I would at least like to -- if

      2   the Court could ask Judge Carter if there was any possibility

      3   of an earlier date that would allow us both to preside -- to be

      4   involved in the trial that potentially Judge Carter could

      5   preside over the trial.      That is, of course, a last resort,

      6   Your Honor.    We want to stay in this Court.       I just was raising

      7   it because I heard this information yesterday.

      8                   THE COURT:    It remains to be seen whether or not

      9   that -- that's going to be possible.        What kind of a case was

    10    it?   Do you know?    Civil or criminal?

    11                    MR. JOSEPHS:    It was a criminal case, Your Honor.

    12    I don't know the nature of it.

    13                    THE COURT:    All right.    Okay.   Well, Judge Carter

    14    certainly can do what Judge Carter will do.         I don't know how

    15    he intends to accomplish sending out jury summons since the

    16    court is not sending out jury summons.        So it will be

    17    interesting to see how that unfolds.

    18                    With respect to a trial date in this case, I

    19    don't see, even if we -- if the -- what we have is a -- without

    20    going into the internal workings of the court, although it

    21    seems like the Government has some kind of inside track, this

    22    is a continuing evaluation on a weekly basis with respect to --

    23    and I don't know.     There is a -- we continually re-evaluate

    24    based upon the science and the numbers what we believe is a

    25    potential date that we can resume selecting juries for both
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 43 of 47 Page ID #:634
                                                                                  42


      1   criminal and civil trials.

      2                   The lead time that is necessary in order to

      3   summons jurors is significant.       It is -- if my memory serves

      4   me, it is a minimum of six weeks, and I think it's even more

      5   than six weeks given the protocol that we have adopted with

      6   respect to sending out a secondary questionnaire to the jurors.

      7                   So I don't see realistically that we would be in

      8   a position -- I think even October -- the end of October is --

      9   might be somewhat unrealistic.       I am thinking that it will

    10    probably be November before we will be resuming jury trials,

    11    but I could be wrong.     But even if we decided, say, within the

    12    next couple of weeks to start jury trials, given the lag time

    13    and the time necessary to send out summons, I think it's

    14    unrealistic to expect that we could try this case before

    15    November.

    16                    So those are my -- those are my observations.           I

    17    will hear from you, Mr. Josephs, because I know you have the

    18    issues with respect to losing a valued member of your trial

    19    team.

    20                    MR. JOSEPHS:    I do, Your Honor.     And I agree.      I

    21    think it is unlikely, given the nature of what we are seeing

    22    with the -- with Covid, that October is realistic most likely.

    23                    So, Your Honor, the issue for us is that we

    24    both -- myself and Ms. Wasserman have been involved obviously

    25    since the very beginning on representing Mr. Cai.          We have
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 44 of 47 Page ID #:635
                                                                                  43


      1   extended a tremendous amount of resources for our law firm in

      2   doing so.    And to have a trial without her -- first of all,

      3   it's not a one-lawyer case.      The Government has three AUSA's

      4   assigned to the case, and I believe in their pretrial exhibit

      5   list alone they identify 39 witnesses.        So it's a

      6   multiple-lawyered case on our side.        And the lawyer with the --

      7   with a significant amount of knowledge about the evidence and

      8   the discovery since day one is Ms. Wasserman, and I'm losing

      9   her basically the middle of October through early to

    10    mid-February.

    11                    We understand that the Court -- that March is far

    12    off, but I believe that it may be the first available given

    13    what we are seeing.     So we are asking for March so that Mr. Cai

    14    can have the best possible representation that has been

    15    available to him so far.      Having another lawyer from my firm

    16    get involved in the case now would be an incredible expenditure

    17    of resources for my firm and for Mr. Cai because it was not

    18    something that was envisioned originally when we accepted

    19    representation.    So there is that issue as well.

    20                    Given that, Your Honor, we would like to have the

    21    two trial lawyers that have been representing him all along to

    22    be the trial lawyers in this case, and March is the first

    23    available date past basically the middle of October for that to

    24    take place.

    25                    THE COURT:    All right.    Well, I certainly don't
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 45 of 47 Page ID #:636
                                                                                  44


      1   want to deprive your client of the lawyers that have been

      2   representing him since the onset of the case, so I have no

      3   problem with a March 2021 date.

      4                   What is the Government's position?

      5                   MS. DEGTYAREVA:     Your Honor, if the defendant

      6   wishes to waive his right to be brought to trial before March,

      7   the Government has no objection to a March date.

      8                   THE COURT:    Well, I assume, Mr. Josephs, that is

      9   what you are suggesting.

    10                    MR. JOSEPHS:    Of course, Your Honor, yes.

    11                    THE COURT:    All right.    Then what I will ask

    12    counsel to do is to prepare a stipulation with an appropriate

    13    waiver and select a -- whatever date you select in March, as I

    14    said before, I'm committed to try this case.         I will just

    15    accept that date so long as it is on a Tuesday to go forward.

    16    And whatever else I have on that date, whether it is criminal

    17    or civil, I will simply continue it.        It is more important that

    18    both counsel agree on a date in March and then submit a

    19    stipulation with a proposed order, and then I will sign it.

    20                    MR. JOSEPHS:    Thank you, Your Honor.

    21                    THE COURT:    All right.

    22                    MR. JOSEPHS:    Your Honor, can I ask will the

    23    motions in limine hearing be in person, or will we be doing

    24    video?

    25                    THE COURT:    We are going to do video -- the
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 46 of 47 Page ID #:637
                                                                                   45


      1   problem is -- yes.     We are going to do them by video which is

      2   going to be -- which is going to be potentially painful.           Not

      3   painful, but it's not the way we are all -- we have all done

      4   things all of our lives practicing law.        But these are new and

      5   different times.

      6                   All right.    As I indicated, the pretrial -- the

      7   pretrial dates as I set forth on the record will remain the

      8   same.   I will ask counsel to get a stipulation, if not this

      9   week, early next week.

    10                    Is there anything else from the Government?

    11                    MS. DEGTYAREVA:     No, Your Honor.     Thank you.

    12                    THE COURT:    Anything else from the defense?

    13                    MR. JOSEPHS:    No, Your Honor.     Thank you very

    14    much.

    15                    THE COURT:    All right.    Then we will close the

    16    record.   And everybody stay safe.

    17                    MR. JOSEPHS:    You too, Your Honor.

    18                    (Proceedings concluded at 10:02 a.m.)

    19

    20

    21

    22

    23

    24

    25
Case 2:20-cr-00579-SVW Document 98-1 Filed 12/20/20 Page 47 of 47 Page ID #:638
                                                                                  46


      1                     CERTIFICATE OF OFFICIAL REPORTER

      2

      3

      4

      5                   I, MIRANDA ALGORRI, FEDERAL OFFICIAL REALTIME

      6   COURT REPORTER, IN AND FOR THE UNITED STATES DISTRICT COURT FOR

      7   THE CENTRAL DISTRICT OF CALIFORNIA, DO HEREBY CERTIFY THAT

      8   PURSUANT TO SECTION 753, TITLE 28, UNITED STATES CODE THAT THE

      9   FOREGOING IS A TRUE AND CORRECT TRANSCRIPT OF THE

    10    STENOGRAPHICALLY REPORTED PROCEEDINGS HELD IN THE

    11    ABOVE-ENTITLED MATTER AND THAT THE TRANSCRIPT PAGE FORMAT IS IN

    12    CONFORMANCE WITH THE REGULATIONS OF THE JUDICIAL CONFERENCE OF

    13    THE UNITED STATES.

    14

    15                         DATED THIS    15TH   DAY OF SEPTEMBER, 2020.

    16

    17

    18                         /S/ MIRANDA ALGORRI
                               ______
    19                         MIRANDA ALGORRI, CSR NO. 12743, CRR
                               FEDERAL OFFICIAL COURT REPORTER
    20

    21

    22

    23

    24

    25
